Citation Nr: 0940303	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  07-19 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased initial rating for posttraumatic 
stress disorder (PTSD), rated as 10 percent from September 
22, 2005, to April 8, 2007, and as 30 percent disabling since 
April 9, 2007.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1964 to August 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for PTSD and assigned a 10 percent rating, 
effective September 22, 2005.  The Veteran testified before 
the Board in May 2009.  

A December 2007 rating decision increased the rating for 
PTSD, from 10 percent to 30 percent disabling, effective 
April 9, 2007.  However, as that grant does not represent a 
total grant of benefits sought on appeal, the claim for 
increase remains before the Board.  AB v. Brown, 6 Vet. App. 
35 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.  The Veteran was last afforded a VA examination 
for his PTSD in November 2007.  When available evidence is 
too old for an adequate evaluation of the Veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
Although the Veteran's last examination is not unduly remote, 
the Veteran has asserted in testimony before the Board in May 
2009 that his PTSD has worsened since the last examination.  
Specifically, he stated that he has stopped working at his 
plumbing job due to his anger management problems.  He 
explained that he had been fired because he could not get 
along with the new owner.  Additionally, the Veteran reported 
that he had been unable to understand the previous VA 
examiner because she had been soft-spoken, which had been 
problematic for him because he has hearing loss.  Because 
there may have been a significant change in the Veteran's 
condition, the Board finds that a new psychiatric 
examination, preferably with a psychiatrist who has not 
previously examined the Veteran, is in order.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a 
psychiatric examination with a 
psychiatrist who has not previously 
examined him to determine the current 
severity of his service-connected PTSD.  
The claims folder should be reviewed by 
the examiner and the examination report 
should note that review.  Specific 
findings should be made as to whether 
the Veteran has occupational impairment 
due to his PTSD.  

2.  Then, readjudicate the claim.  If 
any decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Thereafter, return 
the case to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


